Citation Nr: 1500182	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  10-22 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Coyle, Counsel






INTRODUCTION

The Veteran served on active duty from January 1963 to January 1966. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In October 2012, January 2013, and April 2014, the Board remanded the case for further development.
   
The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This claim was remanded by the Board in April 2014 for a supplemental VA medical opinion.  The supplemental opinion was to address the effect of the Veteran's service-connected hearing loss and tinnitus on his employability, taking into account a February 2010 opinion that the Veteran is unemployable as a result of his hearing difficulties.  

The supplemental opinion was received in May 2014; however, the examiner did not consider the February 2010 opinion in coming to a conclusion as to the Veteran's employability.  Thus, it is not completely adequate, and remand is required in order to obtain a new opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

Updated VA treatment records must also be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records since February 2014.

2.  Then, provide the Veteran's entire claims file, to include all electronic files, to an appropriate VA medical professional.   

After reviewing the evidence, the medical professional must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) the Veteran's service-connected disabilities of bilateral hearing loss, currently evaluated as 60 percent disabling, and tinnitus, currently evaluated as 10 percent disabling, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience, and without consideration of his age or nonservice-connected disabilities.  

The report must note and discuss a February 2010 statement from a private audiologist, finding that the Veteran's hearing loss and tinnitus are of such severity that substantially gainful employment is precluded, and reconcile any difference of opinion.

The examination report must include a complete rationale for any opinion expressed.  

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




